Exhibit 10.2

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”) is made as of April 1, 2015 by Hawaii
Pacific Energy, LLC, a Delaware limited liability company (herein called
“Pledgor”), in favor of Jefferies Finance LLC, as Administrative Agent for the
ratable benefit of the Secured Parties (in such capacity, herein called
“Pledgee”).

W I T N E S S E T H:

WHEREAS, the Pledgor is a wholly-owned subsidiary of the Borrower;

WHEREAS, the Borrower, Pledgor, the Pledgee, and the Lenders party thereto from
time to time, are parties to that certain Delayed Draw Term Loan and Bridge Loan
Credit Agreement dated as of July 11, 2014 (as amended by that certain First
Amendment thereto dated as of July 28, 2014, that certain Second Amendment
thereto dated as of September 10, 2014, that certain Third Amendment thereto
dated as of March 11, 2015, and as may be further amended, restated, amended and
restated, supplemented or modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have agreed to make loans and other extensions of
credit to the Borrower subject to the terms and conditions set forth therein;
and

WHEREAS, as a condition precedent to the Lenders permitting the consummation of
the Contemplated Acquisition, Pledgor is required to enter into a limited
recourse guaranty and to secure its obligations under the limited recourse
guaranty (and the other Obligations) pursuant to the terms hereof; and

WHEREAS, the sole member of Pledgor has determined that Pledgor’s execution,
delivery and performance of this Agreement may reasonably be expected to benefit
Pledgor, directly or indirectly, and are in the best interests of Pledgor.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Parties to permit the consummation of the Contemplated Acquisition,
Pledgor hereby agrees with Pledgee for the ratable benefit of the Secured
Parties as follows:

ARTICLE I

DEFINITIONS AND REFERENCES

Section 1.1 General Definitions. As used herein, the terms defined above shall
have the meanings indicated above, and the following terms shall have the
following meanings:

“Collateral” means all Property of whatever type, in which Pledgee at any time
has a security interest for the ratable benefit of the Secured Parties pursuant
to Section 2.1 hereof.

“Issuer” means Koko’oha Investments, Inc., a Hawaii corporation.

“Guaranteed Obligations” has the meaning set forth in the Limited Recourse
Guaranty.

“Limited Recourse Guaranty” means that certain Limited Recourse Guaranty dated
as of even date hereof by Pledgor in favor of the Secured Parties.

 

1



--------------------------------------------------------------------------------

“Obligations” has the meaning set forth in the Credit Agreement and, for the
avoidance of doubt, shall include the Guaranteed Obligations.

“Other Liable Party” means any Person, other than Pledgor, but including the
Borrower and each other Credit Party, who may now or may at any time hereafter
be primarily or secondarily liable for any of the Obligations or who may now or
may at any time hereafter have granted to Pledgee or the other Secured Parties a
Lien upon any property as security for the Obligations.

“Pledged Equity” has the meaning given it in Section 2.1(a) hereof.

Section 1.2 Other Definitions. Reference is hereby made to the Credit Agreement
for a statement of the terms thereof. All capitalized terms used in this
Agreement which are defined in the Credit Agreement and not otherwise defined
herein shall have the same meanings herein as set forth therein. All terms used
in this Agreement which are defined in the UCC and not otherwise defined herein
or in the Credit Agreement shall have the same meanings herein as set forth in
the UCC, except where the context otherwise requires.

Section 1.3 Amendment of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided herein, references in this Agreement to a
particular agreement, instrument or document also refer to and include all
renewals, extensions, amendments, modifications, supplements or restatements of
any such agreement, instrument or document, provided that nothing contained in
this Section 1.3 shall be construed to authorize any Person to execute or enter
into any such renewal, extension, amendment, modification, supplement or
restatement.

Section 1.4 References and Titles. All references in this Agreement to Articles,
Sections, subsections, and other subdivisions refer to the Articles, Sections,
subsections and other subdivisions of this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any subdivision are for
convenience only and do not constitute any part of any such subdivision and
shall be disregarded in construing the language contained in this Agreement. The
words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of
similar import refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. The phrases “this Section” and “this
subsection” and similar phrases refer only to the Sections or subsections hereof
in which the phrase occurs. The word “or” is not exclusive, and the word
“including” (in all of its forms) means “including without limitation”. Pronouns
in masculine, feminine and neuter gender shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa unless the context otherwise requires.

ARTICLE II

SECURITY INTEREST

Section 2.1 Grant of Security Interest. As collateral security for all of the
payment and performance in full when due of all of the Obligations, Pledgor
hereby pledges and assigns to Pledgee and grants to Pledgee a continuing
security interest with at least the priority required by Section 3.1(d)(iv)
hereof for the benefit of the Secured Parties in and to all of the following
rights, interests and property:

(a) all of the issued and outstanding Equity Interests of Issuer now owned or
hereafter acquired by Pledgor (all of the foregoing being herein sometimes
called the “Pledged Equity”);

 

2



--------------------------------------------------------------------------------

(b) any and all proceeds or other sums arising from or by virtue of, and all
dividends and distributions (cash or otherwise) payable and/or distributable
with respect to, all or any of the Pledged Equity; and

(c) all cash, securities, dividends, warrants, rights, options, instruments and
other property at any time and from time to time receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Equity
(and/or in respect of or in exchange for any and all proceeds or other sums
arising from or by virtue of, and all dividends and distributions (cash or
otherwise) payable and/or distributable with respect to, all or any of the
Pledged Equity) and any other property substituted or exchanged therefor.

Section 2.2 Obligations Secured. The security interest created hereby in the
Collateral constitutes continuing collateral security for the payment and
performance in full of all of the Obligations.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.1 Representations and Warranties. Pledgor represents and warrants as
follows:

(a) Ownership and Liens. Pledgor has good and marketable title to the Collateral
free and clear of all Liens, encumbrances or adverse claims, except for the
security interest created by this Agreement and except as provided in
Section 3.1(d)(iv). No effective financing statement or other instrument similar
in effect covering all or any part of the Collateral is on file in any recording
office except such as have been filed in favor of Pledgee relating to this
Agreement or the other Loan Documents or other Permitted Liens.

(b) No Conflicts or Consents. Neither the ownership or the intended use of the
Collateral by Pledgor, nor the grant of the security interest by Pledgor to
Pledgee herein for the ratable benefit of the Secured Parties, nor the exercise
by Pledgee (at the direction of the Requisite Lenders) of its rights or remedies
hereunder, will (i) conflict with any provision of (A) any domestic or foreign
law, statute, rule or regulation, (B) the certificate of formation, articles of
organization, limited liability company agreement, or other organizational
document of the Issuer, or (C) any agreement, judgment, license, order or permit
applicable to or binding upon Pledgor or Issuer; or (ii) result in or require
the creation of any Lien, charge or encumbrance upon any assets or properties of
Pledgor except as expressly contemplated in the Loan Documents. Except as
expressly contemplated in the Loan Documents, no consent, approval,
authorization or order of, and no notice to or filing with, any court,
Governmental Authority, the Issuer, or third party is required in connection
with the grant by Pledgor of the security interest herein, or, except as may be
required under the UCC, the exercise by Pledgee of its rights and remedies
hereunder.

 

3



--------------------------------------------------------------------------------

(c) Security Interest. Pledgor has and will have at all times full right, power
and authority to grant a security interest in the Collateral to Pledgee for the
ratable benefit of the Secured Parties in the manner provided herein, free and
clear of any Lien, adverse claim, or encumbrance (except as provided in
Section 3.1(d)(iv)). This Agreement creates a valid and binding security
interest in favor of Pledgee for the ratable benefit of the Secured Parties in
the Collateral securing the Obligations. The taking possession by Pledgee for
the ratable benefit of the Secured Parties of all certificates, instruments and
cash constituting Collateral from time to time, together with appropriate stock
powers, and the filing of the financing statements delivered concurrently
herewith by Pledgor to Pledgee will perfect, and establish the priority required
by Section 3.1(d)(iv) of, Pledgee’s security interest for the ratable benefit of
the Secured Parties hereunder in the Collateral securing the Obligations. No
further or subsequent filing, recording, registration, other public notice or
other action is necessary or desirable to perfect or otherwise continue,
preserve or protect such security interest except for continuation statements or
filings as contemplated in Section 3.3(a) or otherwise by the UCC.

(d) Pledged Equity. (i) Pledgor is the legal and beneficial owner of the Pledged
Equity; (ii) the Pledged Equity is duly authorized and issued, fully paid and
non-assessable (as applicable), and all documentary, stamp or other Taxes or
fees owing in connection with the issuance, transfer and/or pledge thereof
hereunder have been paid; (iii) no dispute, right of setoff, counterclaim or
defense exists with respect to all or any part of the Pledged Equity; (iv) the
Pledged Equity is free and clear of all Liens, options, warrants, puts, calls or
other rights of third Persons, and restrictions, other than (A) those Liens
arising under this Agreement or any other of the Loan Documents, (B) Liens for
Taxes or assessments not yet due or not yet delinquent, or, if delinquent, that
are being contested in good faith in the normal course of business by
appropriate action, (C) restrictions on transferability imposed by applicable
state and federal securities Laws and (D) Permitted Liens; (v) Pledgor has full
right and authority to pledge the Pledged Equity for the purposes and upon the
terms set out herein; (vi) certificates (as applicable) representing the Pledged
Equity have been delivered to Pledgee, together with a duly executed blank stock
power for each certificate; (vii) the Issuer has not issued, and there are not
outstanding, any options, warrants or other rights to acquire Equity Interests
of the Issuer; and (viii) the Pledgee’s Lien on the Collateral for the ratable
benefit of the Secured Parties is a perfected first priority lien.

Section 3.2 Affirmative Covenants. Pledgor will at all times comply with the
covenants contained in this Section 3.2 from the date hereof and so long as any
of the Obligations or Commitments remain outstanding.

(a) Ownership and Liens. Pledgor will maintain good and marketable title to all
Collateral free and clear of all Liens, encumbrances or adverse claims, except
for (i) the security interest created by this Agreement and (ii) those provided
in Section 3.1(d)(iv). Pledgor will cause to be terminated any financing
statement or other registration with respect to the Collateral, except such as
may exist or as may have been filed in favor of Pledgee or the holder of a
Permitted Lien. Pledgor will defend Pledgee’s security interest in and to the
Collateral against the claims of any Person.

 

4



--------------------------------------------------------------------------------

(b) Further Assurances. Pledgor will at any time and from time to time promptly
execute and deliver all further instruments and documents and take all further
action that may be necessary or desirable or that Pledgee and the Requisite
Lenders may request in order (i) to perfect and protect the security interest
created or purported to be created hereby and the priority required by
Section 3.1(d)(iv) of such security interest; (ii) to enable Pledgee (at the
direction of the Requisite Lenders) to exercise and enforce its rights and
remedies hereunder in respect of the Collateral; or (iii) to otherwise effect
the purposes of this Agreement, including: (A) executing and filing such
financing or continuation statements, or amendments thereto, as may be necessary
or desirable or that Pledgee and the Requisite Lenders may request in order to
perfect and preserve the security interest created or purported to be created
hereby, and (B) furnishing to Pledgee from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Pledgee and the Requisite Lenders may
reasonably request, all in reasonable detail.

(c) Delivery of Pledged Equity. All certificates, instruments and writings
evidencing the Pledged Equity shall be delivered to Pledgee for the ratable
benefit of the Secured Parties on or prior to the execution and delivery of this
Agreement. All certificates, instruments and writings hereafter evidencing or
constituting Pledged Equity shall be delivered to Pledgee for the ratable
benefit of the Secured Parties promptly upon the receipt thereof by or on behalf
of Pledgor. All Pledged Equity shall be held by or on behalf of Pledgee pursuant
hereto for the ratable benefit of the Secured Parties and shall be delivered in
the same manner and with the same effect as described in Section 2.1 hereof and
Section 3.1 hereof. Upon delivery, such Equity Interests shall thereupon
constitute “Pledged Equity” and shall be subject to the Liens herein created,
for the purposes and upon the terms and conditions set forth in this Agreement
and the other Loan Documents.

(d) Proceeds of Pledged Equity. If Pledgor shall receive, by virtue of its being
or having been an owner of any Pledged Equity, any (i) Equity Interests
(including any certificate representing any Equity Interest or distribution in
connection with any increase or reduction of capital, reorganization,
reclassification, merger, consolidation, sale of assets, or spinoff or
split-off), promissory note or other instrument or writing; (ii) option or
right, whether as an addition to, substitution for, or in exchange for, any
Pledged Equity or otherwise; (iii) dividends or other distributions payable in
cash (except such dividends or other distributions permitted to be retained by
Pledgor pursuant to Section 4.7 hereof) or in securities or other property; or
(iv) dividends or other distributions in connection with a total liquidation or
dissolution of Issuer or dividends or distributions to the extent derived from
the proceeds of any sales(s) by Issuer that exceed $7,500,000 through the Stated
Term Loan Maturity Date, Pledgor shall receive the same in trust for the benefit
of Pledgee and the other Secured Parties, shall segregate it from Pledgor’s
other property, and shall promptly deliver it to Pledgee for the ratable benefit
of the Secured Parties in the exact form received, with any necessary
endorsement or appropriate stock powers duly executed in blank, to be held by
Pledgee as Collateral for the ratable benefit of the Secured Parties.

(e) Status of Pledged Equity. The certificates evidencing the Pledged Equity (as
applicable) shall at all times be valid and genuine and shall not be altered.
The Pledged Equity at all times shall be duly authorized, validly issued, fully
paid, and non-assessable (as applicable), shall not be issued in violation of
the pre-emptive rights of any Person or of any

 

5



--------------------------------------------------------------------------------

agreement by which Pledgor or the Issuer is bound, and, except for the bylaws or
other organizational documents of the Issuer or applicable state or federal
securities Laws, shall not be subject to any restrictions or conditions with
respect to the transfer, voting or capital of any Pledged Equity.

Section 3.3 Negative Covenants. Pledgor will at all times comply with the
covenants contained in this Section 3.3 from the date hereof and so long as any
of the Obligations or Commitments remain outstanding.

(a) Transfer or Encumbrance. Pledgor will not sell, assign (by operation of law
or otherwise), transfer, exchange, lease or otherwise dispose of any of the
Collateral unless the Net Equity Proceeds from such Disposition is applied in
accordance with Section 2.8(c)(iii) of the Credit Agreement. Pledgor shall not
grant a Lien upon or execute, file or record any financing statement or other
registration with respect to the Collateral (other than the security interests
created by this Agreement or in connection with Permitted Liens), nor will
Pledgor allow any such Lien, financing statement, or other registration to exist
or deliver actual or constructive possession of the Collateral to any other
Person other than Liens in favor of Pledgee for the ratable benefit of the
Secured Parties and those provided in Section 3.1(d)(iv).

(b) Financing Statement Filings. Pledgor recognizes that financing statements
pertaining to the Collateral have been or may be filed in the jurisdiction of
Pledgor’s organization, where Pledgor maintains any Collateral, has its records
concerning any Collateral, has its chief executive office or chief place of
business, or has its principal place of residence. Without limitation of any
other covenant herein, Pledgor will not cause or permit any change to be made in
its name, identity, corporate structure or jurisdiction of organization, or any
change to be made to a jurisdiction in (i) the location of any records
concerning any Collateral, or (ii) the location of its chief executive office
unless Pledgor shall have notified Pledgee of such change at least ten (10) days
prior to the effective date of such change, and shall have first taken all
action reasonably required by Pledgee or the Requisite Lenders for the purpose
of further perfecting or protecting the security interest in favor of Pledgee in
the Collateral for the ratable benefit of the Secured Parties. In any notice
furnished pursuant to this subsection, Pledgor will expressly state that the
notice is required by this Agreement and contains facts that may require
additional filings of financing statements or other notices for the purposes of
continuing perfection of Pledgee’s security interest in the Collateral for the
ratable benefit of the Secured Parties.

(c) Impairment of Security Interest. Pledgor will not take or fail to take any
action which would in any manner impair the enforceability of Pledgee’s security
interest in any Collateral for the ratable benefit of the Secured Parties.

(d) Restrictions on Pledged Equity. Except for the bylaws or other charter or
organizational documents of the Issuer, Pledgor will not enter into any
agreement creating, or otherwise permit to exist, any restriction or condition
upon the transfer, voting or control of any Pledged Equity. Pledgor will not
vote to enable, or take any other action to permit, the Issuer to issue any
Equity Interests of any nature or to issue any other securities convertible into
or granting the right to purchase or exchange for any Equity Interests of any
nature of the Issuer unless such Equity Interests or securities shall have been
pledged to the Pledgee to secure the Obligations pursuant to the terms hereof to
the extent owned by the Pledgor.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

REMEDIES, POWERS AND AUTHORIZATIONS

Section 4.1 Provisions Concerning the Collateral.

(a) Additional Financing Statement Filings. Pledgor hereby authorizes Pledgee to
file, without the signature of Pledgor where permitted by law, one (1) or more
financing or continuation statements, and amendments thereto, relating to the
Collateral.

(b) Power of Attorney. Pledgor hereby irrevocably appoints Pledgee as Pledgor’s
attorney-in-fact and proxy, with full authority in the place and stead of
Pledgor and in the name of Pledgor or otherwise, from time to time if an Event
of Default shall have occurred and be continuing, in Pledgee’s discretion, to
take any action and to execute any instrument, certificate or notice which
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement including: (i) to request or instruct Pledgor or the Issuer (and each
registrar, transfer agent, or similar Person acting on behalf of Pledgor or the
Issuer) to register the Pledged Equity or transfer the Collateral to Pledgee for
the ratable benefit of the Secured Parties; (ii) to otherwise give notification
to Pledgor, the Issuer, registrar, transfer agent, financial intermediary, or
other Person of Pledgee’s security interests hereunder; (iii) to ask, demand,
collect, sue for, recover, compound, receive and give acquittance and receipts
for moneys due and to become due under or in respect of any of the Collateral;
(iv) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper; (v) to file any claims or take any action or institute any
proceedings which Pledgee may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of Pledgee with respect
to any of the Collateral, and (vi) to act as its proxy and attorney-in-fact with
respect to the Pledged Equity, including, subject to Section 4.7 hereof, the
right to vote such Pledged Equity, with full power of substitution to do so, and
to exercise all other rights, powers, privileges, and remedies to which a holder
of such Pledged Equity would be entitled, which proxy shall be effective
automatically, and without the necessity of any action (including any transfer
of any such Pledged Equity on the record books of the Issuer) by any person, in
each case, only upon the occurrence and during the continuance of an Event of
Default.

(c) Performance by Pledgee. If Pledgor fails to perform any agreement or
obligation contained herein, Pledgee may, at the direction of the Requisite
Lenders, itself perform, or cause performance of, such agreement or obligation,
and the expenses of Pledgee incurred in connection therewith shall be payable by
Pledgor under Section 4.4 hereof.

(d) Collection Rights. Pledgee shall have the right at any time, if an Event of
Default shall have occurred and be continuing, acting at the direction of the
Requisite Lenders, to notify any or all obligors (including any and all Credit
Parties) under any accounts or general intangibles included among the Collateral
of the assignment thereof to Pledgee and to direct such obligors to make payment
of all amounts due or to become due to Pledgor thereunder directly to Pledgee
and, upon such notification and at the expense of Pledgor or the Issuer and to
the extent permitted by law, to enforce collection thereof and to adjust, settle
or compromise the amount or payment thereof, in the same manner and to the same
extent as Pledgor could have done. After Pledgor receives notice that Pledgee
has given any notice referred to above in this subsection, (i) all amounts and
proceeds (including instruments and writings) received by Pledgor in respect of

 

7



--------------------------------------------------------------------------------

such accounts or general intangibles shall be received in trust for the benefit
of Pledgee hereunder, shall be segregated from other funds of Pledgor and shall
be forthwith paid over to Pledgee in the same form as so received (with any
necessary indorsement) to be held as cash collateral and (A) released to Pledgor
upon the cure of all Events of Default, or (B) if any Event of Default shall
have occurred and be continuing, applied as specified in Section 4.3 hereof; and
(ii) Pledgor will not adjust, settle or compromise the amount or payment of any
such account or general intangible or release wholly or partly any account
debtor or obligor thereof (including the Issuer) or allow any credit or discount
thereon.

Section 4.2 Event of Default Remedies. If an Event of Default shall have
occurred and be continuing, Pledgee, acting at the direction of the Requisite
Lenders, may from time to time in its discretion, without limitation and without
notice except as expressly provided below:

(a) exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, under the other Loan Documents or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral);

(b) require Pledgor to, and Pledgor hereby agrees that it will upon request of
Pledgee forthwith, assemble all or part of the Collateral as directed by Pledgee
and make it available to Pledgee at a place to be designated by Pledgee which is
reasonably convenient to both parties;

(c) reduce its claim to judgment against Pledgor or foreclose or otherwise
enforce, in whole or in part, the security interest created hereby by any
available judicial procedure;

(d) dispose of, at its office, on the premises of Pledgor or elsewhere, all or
any part of the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
of any part of the Collateral shall not exhaust Pledgee’s power of sale, but
sales may be made from time to time, and at any time, until all of the
Collateral has been sold or until the Obligations have been paid and performed
in full), and at any such sale it shall not be necessary to exhibit any of the
Collateral;

(e) buy (or allow any Secured Party to buy) the Collateral, or any part thereof,
at any public sale;

(f) buy (or allow any Secured Party to buy) the Collateral, or any part thereof,
at any private sale if the Collateral is of a type customarily sold in a
recognized market or is of a type which is the subject of widely distributed
standard price quotations; and

(g) apply by appropriate judicial proceedings for appointment of a receiver for
the Collateral, or any part thereof, and Pledgor hereby consents to any such
appointment.

The Pledgee or any other Secured Party shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in the Pledgor, which right or equity is
hereby waived and released provided that individual Lenders

 

8



--------------------------------------------------------------------------------

shall not be permitted to “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise under the Bankruptcy Code (which right to
credit bid shall be exercised solely by the Pledgee, at the direction of the
Requisite Lenders).

Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. Pledgee shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Pledgee may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

Section 4.3 Application of Proceeds. If any Event of Default shall have occurred
and be continuing, Pledgee may in its discretion apply any cash held by Pledgee
as Collateral, and any cash proceeds received by Pledgee in respect of any sale
of, collection from, or other realization upon all or any part of the
Collateral, in the order and manner contemplated by Section 7.6 of the Credit
Agreement.

Section 4.4 Release and Expenses. In addition to, and not in qualification of,
any similar obligations under other Loan Documents:

(a) Pledgor agrees to pay or reimburse the Pledgee and any Lender for all its
reasonable out-of-pocket costs and expenses incurred in enforcing or preserving
any rights under this Agreement, including, without limitation, the reasonable
fees and disbursements of counsel to the Pledgee to the same extent the Borrower
would be required to do so pursuant to Section 10.4 of the Credit Agreement.

(b) Pledgor agrees to pay, and to indemnify and save the Pledgee and the other
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement

(c) Pledgor agrees to pay, and to indemnify and save the Pledgee and the other
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the same extent
the Borrower would be required to do so pursuant to Section 10.7 of the Credit
Agreement.

Section 4.5 Non-Judicial Remedies. In granting to Pledgee the power to enforce
its rights hereunder without prior judicial process or judicial hearing, Pledgor
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Pledgee to enforce its rights by judicial process. In so
providing for non-judicial remedies, Pledgor recognizes and concedes that such
remedies are consistent with the usage of trade, are responsive to commercial
necessity, and are the result of a bargain at arm’s length. Nothing herein is
intended to prevent Pledgee or Pledgor from resorting to judicial process at
either party’s option.

 

9



--------------------------------------------------------------------------------

Section 4.6 Other Recourse. Pledgor waives any right to require Pledgee or the
other Secured Parties to proceed against any other Person, exhaust any
Collateral or other security for the Obligations, or to have any Other Liable
Party joined with Pledgor in any suit arising out of the Obligations or this
Agreement, or pursue any other remedy in Pledgee’s power. Pledgor further waives
any and all notice of acceptance of this Agreement and of the creation,
modification, rearrangement, renewal or extension for any period of any of the
Obligations from time to time. Pledgor further waives any defense arising by
reason of any disability or other defense of any Other Liable Party or by reason
of the cessation from any cause whatsoever of the liability of any Other Liable
Party. Until all of the Obligations shall have been paid in full, and all
Commitments have been terminated, Pledgor shall have no right to subrogation and
Pledgor waives the right to enforce any remedy which Pledgee or any other
Secured Party has or may hereafter have against any Other Liable Party, and
waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Pledgee. Pledgor authorizes Pledgee and each
other Secured Party, without notice or demand and without any reservation of
rights against Pledgor and without affecting Pledgor’s liability hereunder or on
the Obligations, from time to time to (a) take or hold any other property of any
type from any other Person as security for the Obligations, and exchange,
enforce, waive and release any or all of such other property; (b) renew, extend
for any period, accelerate, modify, compromise, settle or release any of the
obligations of any Other Liable Party in respect to any or all of the
Obligations or other security for the Obligations; (c) waive, enforce, modify,
amend or supplement any of the provisions of any Loan Document with any Person
other than Pledgor; and (d) release or substitute any Other Liable Party.

Section 4.7 Voting Rights, Dividends Etc. in Respect of Pledged Equity.

(a) So long as no Event of Default shall have occurred and be continuing and
Pledgor has not received the written notice from Pledgee described in clause
(b) below, Pledgor may receive and retain any and all dividends, distributions
or interest paid in respect of the Pledged Equity; provided, however, that any
and all dividends, distributions and interest paid or payable other than in cash
in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of or in exchange for, any Pledged Equity,
shall be, and shall forthwith be delivered to Pledgee to hold as, Pledged Equity
and shall, if received by Pledgor, be received in trust for the benefit of
Pledgee, be segregated from the other property or funds of Pledgor, and be
forthwith delivered to Pledgee in the exact form received with any necessary
indorsement or appropriate stock powers duly executed in blank, to be held by
Pledgee as Collateral.

(b) If an Event of Default shall have occurred and be continuing, and Pledgee,
acting at the direction of the Requisite Lenders, shall have delivered a written
notice to Pledgor exercising Pledgee’s right to block Pledgor’s right to receive
and retain dividends, distributions, and interest payments which Pledgor would
otherwise be authorized to receive and retain:

(i) all rights of Pledgor to receive and retain the dividends, distributions and
interest payments which Pledgor would otherwise be authorized to receive and
retain pursuant to subsection (a) of this Section 4.7 shall automatically cease,
and all such rights shall thereupon become vested in Pledgee which shall
thereupon have the right to receive and hold as Pledged Equity such dividends,
distributions and interest payments;

 

10



--------------------------------------------------------------------------------

(ii) without limiting the generality of the foregoing, concurrently with notice
to the Pledgor of its intent to exercise such rights, any or all of the Pledged
Equity shall be registered in the name of the Pledgee or its nominee, and the
Pledgee or its nominee may thereafter exercise (x) all voting, corporate and
other rights pertaining to such Pledged Equity at any meeting of shareholders of
the Issuer or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Equity, as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Equity upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or other organizational structure of the
Issuer, or upon the exercise by the Pledgor or the Pledgee of any right,
privilege or option pertaining to such Pledged Equity, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Equity
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Pledgee may determine), all without
liability except to account for property actually received by it, but the
Pledgee shall have no duty to the Pledgor to exercise any such right, privilege
or option and shall not be responsible for any failure to do so or delay in so
doing; and

(iii) all dividends and interest payments which are received by Pledgor contrary
to the provisions of subsection (b)(i) of this Section 4.7 shall be received in
trust for the benefit of Pledgee, shall be segregated from other funds of
Pledgor, and shall be forthwith paid over to Pledgee as Pledged Equity in the
exact form received, to be held by Pledgee as Collateral.

Section 4.8 Registration Rights; Private Sale of Pledged Equity; Notice.

(a) If the Pledgee shall determine to exercise its right to sell any or all of
the Pledged Equity pursuant to this Agreement, and if in the opinion of the
Pledgee it is necessary or advisable to have the Pledged Equity, or that portion
thereof to be sold, registered under the provisions of the Securities Act,
Pledgor will cause the Issuer to (i) execute and deliver, and cause its
directors and officers to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Pledgee, necessary or advisable to register the Pledged Equity,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one (1) year from
the date of the first public offering of the Pledged Equity, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Pledgee, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. The
Pledgor agrees to cause the Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the Pledgee
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section 11(a) of the Securities Act.

 

11



--------------------------------------------------------------------------------

(b) Pledgor recognizes that Pledgee may deem it impracticable to effect a public
sale of all or any part of the Pledged Equity and that Pledgee may, therefore,
determine to make one or more private sales of any such securities to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof. Pledgor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sales shall be
deemed to have been made in a commercially reasonable manner and that Pledgee
shall have no obligation to delay the sale of any such securities for the period
of time necessary to permit Pledgor or the Issuer to register such securities
(with no obligation of either Pledgor or any Subsidiary to accomplish such
registration) for public sale under the Securities Act.

(c) To the extent permitted under applicable law, the Pledgor hereby waives
notice of the time and place of any public sale or the time after which any
private sale or other disposition of all or any part of the Collateral may be
made. If any notice of a proposed sale or other disposition of Collateral shall
be required by law, which is not waived hereunder, such notice shall be deemed
reasonable and proper in every case if given at least ten (10) days prior (or
such shorter period as may be commercially reasonable) to (i) the date of any
such public sale or (ii) the time after which any such private sale or other
disposition may be made.

Section 4.9 Limitation on Rights and Waivers. All rights, powers and remedies
herein conferred shall be exercisable by Pledgee only to the extent not
prohibited by applicable law; and all waivers and relinquishments of rights and
similar matters shall only be effective to the extent such waivers or
relinquishments are not prohibited by applicable law.

ARTICLE V

MISCELLANEOUS

Section 5.1 Notices. All notices and other communications shall be in writing
and, except as otherwise provided in this Agreement, delivered by messenger,
United States certified mail, return receipt requested, facsimile or other
electronic transmission, or a nationally recognized overnight courier, at the
address for the appropriate party specified below or at such other address as
shall be designated by such party in a written notice to the other parties.

a. if to the Issuer, then at the following address:

 

Koko’oha Investments, Inc. 1100 Alakea Street, 8th Floor Honolulu, Hawaii 96813
Attention:     President Facsimile:     (808) 697-2715

 

12



--------------------------------------------------------------------------------

b. if to the Pledgor, then at the following address:

 

Hawaii Pacific Energy, LLC 800 Gessner Road, Suite 875 Houston, Texas 77024
Attention:     Eric Wright Facsimile:     832-565-1237

c. if to the Pledgee, then at the following address:

Jefferies Finance LLC

520 Madison Avenue

19th Floor

New York, NY 10022

Attn:    Account Officer – Par Petroleum

E: JFIN.Admin@jefferies.com

Section 5.2 Amendments. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

Section 5.3 Preservation of Rights. Neither the Pledgee nor any other Secured
Party shall by any act (except by a written instrument pursuant to Section 5.2
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Pledgee or any other Secured Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Pledgee or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Pledgee or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

Section 5.4 Unenforceability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 5.5 Survival of Agreements. All representations and warranties of
Pledgor herein, and all covenants and agreements herein shall survive the
execution and delivery of this Agreement, the execution and delivery of any
other Loan Documents and the creation of the Obligations.

 

13



--------------------------------------------------------------------------------

Section 5.6 Other Liable Party. Neither this Agreement nor the exercise by
Pledgee or any other Secured Party or the failure of Pledgee or any other
Secured Party to exercise any right, power or remedy conferred herein or by law
shall be construed as relieving any Other Liable Party from liability on the
Obligations or any deficiency thereon. This Agreement shall continue
irrespective of the fact that the liability of any Other Liable Party may have
ceased or irrespective of the validity or enforceability of any other Loan
Document to which Pledgor or any Other Liable Party may be a party, and
notwithstanding the reorganization, death, incapacity or bankruptcy of any Other
Liable Party, and notwithstanding the reorganization or bankruptcy or other
event or proceeding affecting any Other Liable Party.

Section 5.7 Binding Effect and Assignment. This Agreement shall be binding upon
the successors and assigns of the Pledgor and shall inure to the benefit of the
Pledgee and the other Secured Parties and their successors and assigns; provided
that the Pledgor may not assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Pledgee and the other Secured Parties.

Section 5.8 Termination. It is contemplated by the parties hereto that there may
be times when no Obligations are outstanding, but notwithstanding such
occurrences, this Agreement shall remain valid and shall be in full force and
effect as to subsequent outstanding Obligations for so long as the Credit
Agreement shall remain effective. Collateral shall be released from the Lien
created by this Agreement to the extent provided in Section 8.10(c) of the
Credit Agreement.

Section 5.9 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

Section 5.10 Counterparts. This Agreement may be separately executed in any
number of counterparts, all of which when so executed shall be deemed to
constitute one and the same Agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
(e.g., .pdf) shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 5.11 Loan Document. This Agreement is a “Loan Document”, as defined in
the Credit Agreement, and, except as expressly provided herein to the contrary,
this Agreement is subject to all provisions of the Credit Agreement governing
the Loan Documents.

Section 5.12 Specific Performance of Certain Covenants. Pledgor acknowledges and
agrees that a breach of any of the covenants contained in Sections 3.2, 3.3, 4.7
and 4.8 hereof will cause irreparable injury to the Pledgee and the other
Secured Parties, that the Pledgee and the other Secured Parties have no adequate
remedy at law in respect of such breaches and therefore agrees, without limiting
the right of the Pledgee or the Secured Parties to seek and obtain specific
performance of other obligations of Pledgor contained in this Agreement, that
the covenants of the Pledgor contained in the Sections referred to in this
Section 5.12 shall, to the extent permitted under applicable law, be
specifically enforceable against the Pledgor.

 

14



--------------------------------------------------------------------------------

Section 5.13 WAIVER OF JURY TRIAL. EACH OF THE PLEDGOR AND THE PLEDGEE HEREBY
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF
ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 5.14 Submission To Jurisdiction; Waivers. Pledgor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the Courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Pledgor at its
address referred to in Section 5.1 hereof;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.

Section 5.15 Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against the
Pledgor for liquidation or reorganization, should the Pledgor become insolvent
or make an assignment for the benefit of any creditor or creditors, should a
receiver or trustee be appointed for all or any significant part of any the
Pledgor’s assets, or any similar proceeding is initiated or undertaken and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or

 

15



--------------------------------------------------------------------------------

reduced in amount, or must otherwise be restored or returned by any obligee of
the Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

[Signature Pages to Follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has executed and delivered this Agreement, as of the
date first above written.

 

HAWAII PACIFIC ENERGY, LLC By: Par Petroleum Corporation, its sole member By:

/s/ Christopher Micklas

Name: Christopher Micklas Title: Chief Financial Officer

The Issuer hereby acknowledges and consents to the pledge of the Collateral and
hereby agrees to observe and perform each and every provision of this Agreement
applicable to the Issuer.

 

KOKO’OHA INVESTMENTS, INC. By:

/s/ William Monteleone

Name: William Monteleone Title: Vice President

 

Signature Page to Pledge Agreement



--------------------------------------------------------------------------------

Acknowledged and agreed to: JEFFERIES FINANCE LLC, as Administrative Agent for
the benefit of the Secured Parties By:

/s/ J. Paul McDonnell

Name: J. Paul McDonnell Title: Managing Director

 

Signature Page to Pledge Agreement